FILED
                             NOT FOR PUBLICATION                            NOV 02 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOSE DOLORES BERUMEN-CORREA,                     No. 06-70821

               Petitioner,                       Agency No. A090-181-647

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Jose Dolores Berumen-Correa, a native and citizen of Mexico, petitions for

review of a Board of Immigration Appeals’ (“BIA”) order summarily affirming an

immigration judge’s (“IJ”) removal order. Our jurisdiction is governed by

8 U.S.C. § 1252. We review de novo constitutional claims, Khan v. Holder, 584


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 773, 776 (9th Cir. 2009), and we deny in part and dismiss in part the petition

for review.

      Berumen-Correa’s equal protection and due process retroactivity challenges

to the IJ’s denial of section 212(c) relief are foreclosed by Abebe v. Mukasey, 554

F.3d 1203, 1207, 1208 n.7 (9th Cir. 2009) (en banc).

      We lack jurisdiction to consider Berumen-Correa’s remaining contentions

because he failed to exhaust them before the BIA. See Barron v. Ashcroft, 358

F.3d 674, 678 (9th Cir. 2004); Zara v. Ashcroft, 383 F.3d 927, 931 (9th Cir. 2004)

(the exhaustion requirement applies to “streamlined” cases).

      PETITION FOR REVIEW DENIED in part, DISMISSED in part.




                                          2                                   06-70821